Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The claim amendments submitted on 02/08/2022 are being examined. Claims 10-21 are currently pending and are the subject of this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In addition, it is unclear what is meant by 
    PNG
    media_image1.png
    39
    482
    media_image1.png
    Greyscale
of claim 20.
It’s also unclear what is meant by 
    PNG
    media_image1.png
    39
    482
    media_image1.png
    Greyscale
. In addition, the claim should have an “or” before the last option.
Claim 17 recites “amphidinol 18”. However, the molecule therein is amphidinol. Please, remove the number 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 doesn’t further limit the subject matter of clam 10 because the compounds in claim 17 are broader in their stereochemistry than the compounds depicted in claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzo (J. Nat. Prod. 2014, 77, 1524-1527), or Echigoya (Harmful Algae 4 (2005) 383-389), or Satake (J. Am. Chem. Soc. 1991, 113, 9859-9861), or Han (US 8,815,565), in view of Serfling (Antimicrobial Agents and Chemotherapy, Oct. 2007, p. 3672-3676) and Perrone et al. (Studies in Mycology 59: 53-66 (2007)). All these references are cited by Applicant in the IDS of 02/08/2022.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Nuzzo teaches antifungal amphidinol 18 and amphidinol 19 extracted from Amphidinium carterae (see title and abstract). Antifungal activities were tested against Candida albicans with a MIC of 9 µg /mL by AM18.
Echigoya teaches antifungal amphidinols AM2, AM4 and AM9, AM10, AM11, AM12 and AM13, extracted from Amphidinium carterae or A. klebsii (see title and abstract). Antifungal activities were tested against Aspergillus niger, providing growth inhibiting activities of 44.3 µg/ disk, 58.2 µg/ disk, 32.9 µg/ disk, etc.
Satake teaches the potent antifungal activity of amphidinol 1, which was extracted from Amphidinium klebsii. Antifungal activitiy were tested against Aspergillus niger where Amphidinol 1 had a growth inhibiting activity of 6 µg/ disk and was 3 times that of amphotericin B. See whole document.
Houdai teaches antifungal amphidinols, particularly AM3, extracted from Amphidinium klebsii (see title and abstract). Antifungal activities were tested against Aspergillus niger with a MEC of 9 µg /disk and were compared to Amphotericin B.
Han teaches a method for preventing and removing mycoplasma contamination from cells by using a biomass extract obtained by culturing Amphinidium klebsii or Amphinidium carterae and using a fraction that contains amphinidol derivatives (see at least abstract and claims 4-5).
Perrone teaches the Aspergillus species of fungal genera responsible for plant and food rot. 
Serfling teaches amphotericin B and antifungal azoles to be used both in medicine and on plant fungal diseases. Plant–pathogenic fungal diseases treated by azoles and amphotericin B are those cause by Colletotrichum species (eg. C. graminicola).
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The difference between the prior art Nuzzo, Echigoya, Satake, Houday and Han cited above and the instantly claimed method is that the prior art did not use the amphidinols described therein on crop plants or seeds.
Finding of Prima Facie Obviousness Rationale and Motivation
The problem to be solved is that of providing known natural products with agricultural anti-fungicidal and anti-bacterial activity for treating plants and seeds. The level of ordinary skill in the art is high. Someone preparing or isolating these compounds would be trained in organic chemistry and would recognize that the products are anti-fungal and anti-mycoplasma, per the references above.
One of ordinary skill would have been motivated to treat or prevent pathogenic fungi or bacteria in plants and seeds of plants by applying to the plants and seeds the known anti-fungicidal and anti-bacterial amphidinols of the references because the artisan would have expected that these known amphidinol products would maintain their anti-fungicidal and anti-bacterial activity (for example, against Aspergillus sp.) on any material, such as on the surface of plants and seeds. It is common to see antifungals that are both applied in medicine and in agriculture, the reference Serfling et al. is evidence of this. Thus, the ordinary skilled artisan would have reasonably expected to treat or prevent the fungal diseases in plants and seeds that were known to be treated and prevented by the referenced amphinidols. 
Further, Serfling shows that amphotericin B, which was compared to amphinidoles in the control tests in several of the primary references, is used both in human medicine and to treat plant fungal diseases, such as C. graminicola. Thus, the ordinary skilled artisan would have reasonably expected, being taught that amphotericin B is similar in activity to the referenced amphinidols (see above references), that plant fungal diseases, such as C. graminicola , could be treatable by the amphinidols of the prior art references.
In regards to the application doses recited in claims 12, 13 and 14, this is an experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations. The doses in the references above would serve as starting point to figure out optimal dose ranges for effective antifungal compositions.  Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts of antifungal/ antibacterial agent in a composition for the use in agricultural/pesticidal formulations is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in the
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (D) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
 (D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12 and 14-16 of copending Application No. 16/308,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process for controlling crop plant and seed pathogenic fungi, oomycetes and/or bacteria comprising applying to the crop plants and/or coating said seeds with the amphinidol compounds of the instant claims are covered by the process of claims 1-5, 10-12 and 14-16 with the amphinidol extracts of the reference application. Particularly, see claim 3 of the reference application. 
In regards to instant claims 12-15, these differ from the reference application in the particular dose range applied. However, such specific range amounts was present in the reference application disclosure and was covered by the claims. What is covered by the reference application was disclosed in at least page 39 of the disclosure of the reference application: 
    PNG
    media_image3.png
    58
    570
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to select the applied dose ranges from the disclosure of the invention claimed in the reference application since this is the embodiment that provides support to and falls within the scope of the claims of the patent. 
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,278,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the process for controlling Fusarium diseases in a crop plant of patented claims 1-10 anticipate the process of claims 10-21.

Conclusion
Claims 10-21 are rejected. No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626